Title: To George Washington from Charles Dick, 25 July 1758
From: Dick, Charles
To: Washington, George



Sir
Winchester July 25th 1758

I heartily wish you joy on your Election and hope you will soon return crownd wt. Laurells to take your place in the house.
I shoud not now trouble you farther was it not necessity obliges me, as a word from You may bring the Gentn to a just sense of gratitude which all the methods I have taken cannot. In April 1755 At Capt. Woodwards earnest supplication & his promise to repay me very soon I let him have above £22 Cash to clear him of small debts out of Fredg, many months after I got ten pound of it from Anthy Strother on Accot of a £100 Bill Capt. Woodward drew on London endorsed by Col. Tayloe who has Since been obliged to pay it as it came back protested. I have repeatedly wrote Capt. Woodward when in Augusta & the Lrs deliverd to his own hands but no Answer, the inclosed order Mr Strahan showd him when here he promised to pay it before he went up but took care to march without doing it, I beg the favour you will speak to him so as I may get my money which is too much to lose as I have a family & it is no charity to let him have it wantonly to spend wt. the Sutlers &c. I have endorsed

the Note payl. to Mr Ramsay as he will soon return, Your friendly Assistce therein will very much add to the many Obligations conferrd on Sir Your most Humb. Servt

Chas. Dick

